ON MOTION FOR REHEARING.
Petition for rehearing herein is denied. The court, however, for the reasons stated in the opinion on a like petition in the companion case of Atlantic Pacific Oil Company of Montana v.Gas Development Company et al., No. 7,556, filed this day, is of opinion that by appropriate supplemental or amended pleadings addressed to the trial court, the questions presented by the petition for rehearing should be considered by the trial court, subject to any defense that the plaintiff may interpose, except the defense that such relief is barred by the decision in this case.